Citation Nr: 0112902	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for hypertensive 
myocardial disease, microvascular coronary artery disease, 
angina, and hypertension, currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an increased rating for diabetic 
retinopathy, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.

4.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979 and from August 31, 1990, to November 28, 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 RO decision which denied the 
veteran's claims for increased ratings for hypertensive 
myocardial disease, microvascular coronary artery disease, 
angina, and hypertension (hereinafter a cardiovascular 
disability), diabetic retinopathy, and diabetes mellitus.  
This matter also arises from a February 2000 RO decision 
which denied the veteran's claim for TDIU benefits.


REMAND

A review of the claims file reveals that the veteran last 
underwent VA compensation examinations to determine the 
severity of his cardiovascular disability in January 1999 and 
January 2000.  The aforementioned VA examination reports are 
inadequate because they do not include exercise stress test 
results.  Although the January 2000 VA examination report 
does state findings (e.g. "mild ST-T wave elevations") from 
a stress test which was conducted by a private physician in 
September 1999 such are not helpful in rating the veteran's 
cardiovascular disability.  Rather, the level of METs derived 
from an exercise stress test (or analogous findings) are 
needed in order to rate the veteran's cardiovascular 
condition.  See 38 C.F.R. § 4.104, Diagnostic Code 7007.  (It 
is noted that the last VA stress test was completed in August 
1996.)  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that it is error to evaluate a service-connected 
disability on the basis of criteria that are not specifically 
listed in the applicable Diagnostic Codes.  Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  As the claims file does not 
contain the veteran's level of METs, among other things, the 
case must be remanded in order to afford the veteran an 
adequate and current examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Additionally, efforts must be made to 
obtain any outstanding records from the veteran's private 
physician, particularly, including any findings from stress 
tests administered in September 1999.  It is also noted that 
the veteran has indicated that he has received treatment for 
his cardiovascular disability at the University of Rochester 
Medical Center, including Strong Memorial Hospital, as well 
as from Drs. Kunis and Benson of Rochester, New York. 

With regard to the veteran's claim for an increased rating 
for diabetic retinopathy, it is noted that the relevant 
rating criteria speak in terms of loss of visual field, rest 
requirements, and episodic incapacity, among other things.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6006.  The recent VA 
examination reports, dated in January 1999 and January 2000, 
do not address whether the veteran has visual field loss, 
requires rest, or has episodic incapacity as a result of his 
diabetic retinopathy.  As noted above, it is error to 
evaluate a service-connected disability on the basis of 
criteria that are not specifically listed in the applicable 
Diagnostic Codes.  Massey v. Brown, 7 Vet. App. at 207.  As 
such, in the absence of an adequate and current examination 
report, additional development of the increased rating claim 
is necessary.  On remand, outstanding relevant VA and private 
medical records should also be obtained, including medical 
records from Rochester Eye Center.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

With respect to the veteran's diabetes mellitus, it is noted 
that during both of his most recent VA compensation 
examinations, which were conducted in January 1999 and 
January 2000, the veteran reported that he received treatment 
by a VA diabetic care giver every two to three months.  A 
review of the claims file reveals VA outpatient treatment 
records dated in the late 1990s; however, it is unclear as to 
whether related records from the veteran's diabetic care 
giver have been obtained.  The Court has held that VA 
treatment records pertaining to the period prior to a Board 
decision are constructively deemed to be before the Board.  
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  On remand, additional searches 
should be made for outstanding VA records, including those 
related to the veteran's diabetic treatment. 

With regard to the veteran's claim for TDIU benefits, the 
Board finds it appropriate to forego adjudication of this 
issue while the claims for increased ratings are being 
developed.  The increased rating claims and the claim for 
TDIU benefits are inextricably intertwined because 
adjudication of the higher rating claims may affect the 
merits and outcome of an adjudication of the TDIU claim.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely.

Accordingly, the case is again REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers including but not limited to 
the VA facilities in Buffalo, New York, 
Drs. Kunis and Benson of Rochester, New 
York, Rochester Eye Center, the 
University of Rochester Medical Center, 
including Strong Memorial Hospital.  The 
RO should then contact the identified 
sources and obtain copies of the records, 
following the procedures of 38 C.F.R. 
§ 3.159.

2.  The veteran should be scheduled for a 
VA cardiology examination so that the 
severity of his service-connected 
cardiovascular disability may be 
determined.  All indicated testing, 
including a stress test, should be 
accomplished.  The claims folder and a 
copy of this remand should be provided to 
and reviewed by the examiner.  Based on 
his/her review of the case, it is 
requested that the examiner address the 
following:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted.
 
b.  If medically feasible, the veteran 
should be afforded an exercise stress 
test.  The level of METs that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope should be reported.  (If the 
level of METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope 
cannot be reported for medical reasons, 
then the examiner must so state and must 
give an estimation of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing) that results in dyspnea, 
fatigue, angina, dizziness, or syncope.) 

c.  The examiner should state whether 
there is angina on moderate exertion.

d.  The examiner should state whether 
there is chronic congestive heart 
failure, or residual findings of 
congestive heart failure.

e.  The examiner should state whether 
there is left ventricular dysfunction 
with an ejection fraction.  (If so, the 
ejection fraction should be expressed in 
percentages.)

f.  The examiner should state whether 
there is evidence of cardiac hypertrophy 
or dilation on electrocardiogram, 
echocardiogram, or X-ray.

g.  The examiner should state whether the 
veteran's service-connected 
cardiovascular disability necessitates 
the use of medication.

3.  The veteran should be scheduled for 
an ophthalmologic examination to evaluate 
the severity of his service-connected 
diabetic retinopathy.  The claims folder, 
a copy of the relevant rating criteria 
(38 C.F.R. §§ 4.76, 4.76a), and a copy of 
the Board's remand must be made available 
to the examiner for review prior to the 
examination.  All findings, including 
visual acuity, field of vision, pain 
symptoms, rest requirement, and episodic 
incapacity should be reported in detail.  
Measurement of the veteran's field of 
vision should be reported, in accordance 
with 38 C.F.R. §§ 4.76 and 4.76a.

4.  The veteran should be scheduled for a 
VA general medical examination so that 
the severity of his diabetes mellitus may 
be determined.  All indicated testing 
should be accomplished.  The claims 
folder and a copy of this remand should 
be provided to and reviewed by the 
examiner.  Based on his/her review of the 
case, it is requested that the examiner 
address the following:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted.

b.  Does the veteran require insulin?  If 
so, how often is insulin administered?

c.  Does the veteran have a restricted 
diet?

d.  Are the veteran's activities 
regulated?  If so, are strenuous 
occupational and recreational activities 
avoided? 

e.  Does the veteran have episodes of 
ketoacidosis or hypoglycemic reactions?

f.  Does the veteran's diabetes mellitus 
require hospitalization?  If so, the 
frequency of the hospitalization should 
be characterized. 

g.  Does the veteran require treatment 
from a diabetic care provider?

h.  Does the veteran have progressive 
loss of weight and strength or other 
complications?

The veteran must be properly informed of 
his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

5.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  Thereafter, the RO should 
readjudicate the veteran's claims in 
light of all of the evidence.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


